UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1463


LINDA LIEVING,

                 Plaintiff – Appellant,

          v.

PLEASANT VALLEY HOSPITAL, INC.; THOMAS SCHAUER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cv-27455)


Submitted:   November 30, 2015             Decided:   January 6, 2016


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walt Auvil, RUSEN & AUVIL, Parkersburg, West Virginia, for
Appellant. Arie M. Spitz, Brian J. Moore, DINSMORE & SHOHL, LLP,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Linda       Lieving     appeals    the       grant      of   summary     judgment    in

favor    of    Pleasant      Valley    Hospital,          Inc.     (“PVH”)     and    Thomas

Schauer,       PVH’s       Chief       Executive             Officer        (collectively,

“Defendants”), in her employment discrimination action.                              Lieving

alleged that Defendants fostered a hostile work environment in

which she was discriminated against on the basis of her sex, in

violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17 (2012), and the West Virginia Human

Rights    Act,    W.   Va.    Code     Ann.       §   5-11-1      (2014).      On    appeal,

Lieving argues that she suffered unwelcome conduct based on her

sex and that such conduct was sufficiently severe and pervasive

to constitute a hostile work environment.

     We review the grant or denial of summary judgment de novo,

“drawing reasonable inferences in the light most favorable to

the non-moving party.”               Butler v. Drive Auto. Indus. of Am.,

Inc.,    793 F.3d 404,    407    (4th    Cir.      2015)      (internal    quotation

marks    omitted).         Summary     judgment         is     only    appropriate      when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                  Fed. R.

Civ. P. 56(a).         “[T]he nonmoving party must rely on more than

conclusory allegations, mere speculation, the building of one

inference upon another, or the mere existence of a scintilla of



                                              2
evidence.”       Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013).

       Title    VII     prohibits       an    employer         from       “discriminat[ing]

against    any    individual          with    respect         to    [her]    compensation,

terms, conditions, or privileges of employment, because of such

individual’s . . . sex.”                  42 U.S.C. § 2000e-2(a)(1) (2012).

Because “an employee’s work environment is a term or condition

of employment, Title VII creates a hostile working environment

cause of action.”         Walker v. Mod-U-Kraf Homes, 775 F.3d 202, 207

(4th     Cir.    2014)        (internal      quotation          marks      omitted).        To

establish a claim for a hostile work environment, an employee

must   show     that    she     suffered      “unwelcome”          harassment       that    was

based on her sex, was “sufficiently severe or pervasive to alter

the    conditions        of     her    employment         and       create     an    abusive

atmosphere,”      and    was     imputable        to    her    employer.        Freeman     v.

Dal-Tile    Corp.,      750 F.3d 413,       420    (4th      Cir.    2014)    (internal

quotation marks omitted).

       Harassment is based on an employee’s sex where, “‘but for’

the employee’s sex, he or she would not have been the victim of

the discrimination.”             Wrightson v. Pizza Hut of Am., Inc., 99
F.3d 138, 142 (4th Cir. 1996).                     In making this determination,

“[t]he critical issue, Title VII’s text indicates, is whether

members    of    one    sex     are    exposed      to    disadvantageous           terms   or

conditions of employment to which members of the other sex are

                                              3
not exposed.”       Oncale v. Sundowner Offshore Servs., Inc., 523
U.S. 75, 80 (1998) (internal quotation marks omitted).

      After   reviewing    the    record,    we   find    no     evidence    that

Lieving   suffered    harassment    based    on   her    sex.      There    is    no

reason to believe that were she not female, the alleged events

at PVH would have transpired differently.                     Lieving primarily

complains     of   one   incident    with     another     employee     and       the

aftermath of that incident.         But the incident, combined with a

few   sexually     suggestive    offhand    comments     by    male   executives

during unrelated board meetings, is not sufficient to show that

Lieving suffered discrimination based on her sex.

      Accordingly, we affirm the district court’s order granting

summary judgment to Defendants.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                      4